Citation Nr: 9911987	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-04 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for chronic fatigue 
syndrome, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1992 to 
September 1994.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO). 


FINDING OF FACT

Chronic fatigue syndrome is manifested by a combination of 
signs and symptoms that are less than 25 percent restrictive 
of the pre-illness level of activity.


CONCLUSION OF LAW

Chronic fatigue syndrome is no more than 20 percent 
disabling.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.88 (a) (b), Diagnostic Code 6354 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his service connected chronic 
fatigue syndrome warrants a rating in excess of the 20 
percent evaluation currently assigned and that his dysthymic 
disorder with somatization should be assigned a separate 
evaluation.  The claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  This finding is based on his 
contentions that his disability is more disabling than 
currently evaluated.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from VA examinations conducted 
in March 1997 and from the private medical facility 
identified by the appellant.  Furthermore, there is no 
indication from the appellant or his representative that 
there is outstanding evidence which would be relevant to this 
claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Service connection for chronic fatigue syndrome with 
musculoskeletal neck and back pain and secondary depression 
was granted in an August 1995 rating decision based on 
service medical records.  A noncompensable evaluation was 
assigned, as the appellant did not report for a scheduled VA 
examination.  In January 1997, the appellant indicated he was 
willing to report for an examination.  In an April 1997 
rating decision, his evaluation was increased to 10 percent, 
and then to 20 percent in an October 1997 rating decision 
with an effective date of August 27, 1996.

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  

The appellant is rated under Diagnostic Code 6354 for chronic 
fatigue syndrome.  This code provides that a 10 percent 
rating is warranted for debilitating fatigue, cognitive 
impairments (such as inability to concentrate, forgetfulness, 
or confusion), or a combination of other signs and symptoms 
which wax and wane but result in periods of incapacitation of 
at least one but less than two weeks total duration per year, 
or symptoms controlled by continuous medication.  A 20 
percent rating is warranted for debilitating fatigue, 
cognitive impairments (such as inability to concentrate, 
forgetfulness, or confusion), or a combination of other signs 
and symptoms which are nearly constant and restrict routine 
daily activities by less than 25 percent of the pre-illness 
level, or which wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year.  A 40 percent rating is warranted for 
debilitating fatigue, cognitive impairments (such as 
inability to concentrate, forgetfulness, or confusion), or a 
combination of other signs and symptoms which are nearly 
constant and restrict routine daily activities to 50 to 75 
percent of the pre-illness level, or which wax and wane, 
resulting in periods of incapacitation of at least four but 
less than six weeks total duration per year.  A 60 percent 
rating is warranted for debilitating fatigue, cognitive 
impairments (such as inability to concentrate, forgetfulness, 
or confusion), or a combination of other signs and symptoms 
which are nearly constant and restrict routine daily 
activities to less than 50 percent of the pre-illness level, 
or; which wax and wane, resulting in periods of 
incapacitation of at least six weeks total duration per year.  
A 100 percent rating is warranted for debilitating fatigue, 
cognitive impairments (such as inability to concentrate, 
forgetfulness, or confusion), or a combination of other signs 
and symptoms which are nearly constant and so severe as to 
restrict routine daily activities almost completely and which 
may occasionally preclude self-care.  For the purpose of 
evaluating this disability, the condition will be considered 
incapacitating only while it requires bed rest and treatment 
by a physician.

VA medical and psychological examinations were conducted in 
March 1997.  The appellant complained on the medical 
examination that when he wakes up in the morning, his back is 
stiff.  It gradually gets a little better but then if he is 
physically active, the discomfort and cracking again recurs.  
He denied problems with motor weakness or sensory loss in his 
upper or lower extremities.  He could not recall any specific 
injury as an onset of this condition.  He reported 
intolerance to dairy foods which caused diarrhea with a 
slight tendency to loose stools.  He was troubled with 
depression and at times had trouble sleeping.  On physical 
examination he appeared healthy and in no distress.  He moved 
and ambulated easily.  He was able to dress and undress 
himself without difficulty.  His chest was symmetrical and 
clear.  The heart had a normal sinus rhythm.  The abdomen was 
soft and nontender.  He had normal deep tendon reflexes.  He 
had a normal range of motion of his neck without any 
crepitation or audible popping being noted.  The 
lumbar/dorsal spine examined as a unit revealed forward 
flexion to 75 degrees, with approximately 5 degrees of 
extension.  He had normal lateral flexion and normal rotation 
bilaterally.  There was no particular tenderness noted on the 
back and no crepitation noted in the lumbar area.  Subjective 
symptoms only were noted in the back and neck.

The appellant gave a history of memory problems during the 
psychiatric examination.  He stated that every once in a 
while he became depressed, however he had been on just about 
every class of antidepressant and nothing had really helped 
him.  He appetite fluctuated quite a bit and he typically ate 
2 or 3 meals a day.  He had gained about 5 pounds in the last 
6 months.  He did not sleep very well and it sometimes took 
him a couple of hours to fall asleep.  He just lies in bed 
thinking about things he is going to do.  He reported some 
decrease in libido and after being with a new sexual partner 
he got burned out on the same person.  He denied suicidal 
ideation.  He lived with his parents.  He had no problems at 
work other than having a lot of back pain.  When not at work, 
he liked to go to pawn shops and to read.  

On mental status examination he was casually groomed and 
conversed readily with the examiner.  He appeared rather 
dysphoric.  Speech was within normal limits with regard to 
its rate and rhythm.  The predominant mood was one of 
depression and his affect was appropriated to content.  His 
thought processes and associations were logical and tight, 
and no loosening of associations were noted nor was any 
confusion.  There was no gross impairment in memory and he 
was oriented to person, place and time.  Hallucinations were 
not complained of and no delusional material was noted during 
the examination.  His insight was somewhat limited and his 
judgment was adequate.  Dysthymic disorder with somatization 
feature was diagnosed.  His Global Assessment of Functioning 
score was reported as 61.

Private medical records from the Millard-Henry Clinic were 
submitted for the period between June 1995 and April 1997.  
The appellant was treated for chronic depression, diarrhea 
diagnosed as probable irritable bowel syndrome, gastritis, 
sleep disturbances, and arthralgia.  In an October 1996, 
psychosomatic problems appeared to be attributed to the 
chronic depression.  On examination, his joints were not 
moving well but not necessarily causing any pain or soreness.  
They were not overly enlarged.  Chronic fatigue syndrome was 
noted in history in the records.

The appellant testified before the RO in August 1998.  He 
experienced symptoms related to chronic fatigue syndrome on a 
daily basis.  Some parts of the day were worse than others, 
but most of the time he felt tired.  He did not feel like 
doing anything.  He reported constant cracking and popping 
his joints with muscle pain.  His short-term memory was 
affected as he will set something down and immediately forget 
where it is.  Sometimes he will get in the middle of 
something and forget what he was doing and go off some other 
way.  He has to be organized and get himself into a routine 
so he does not forget.  He never gets to the point that he is 
so debilitated that he just has to lie in bed, but there are 
a lot of days when his function level is really low.  He just 
does what he has to do to get by.  It might be a couple of 
days in a week when he doesn't feel very well, barely 
scraping through the day, and some days are better than 
others.  It can be six weeks a year.  About 4 or 5 days out 
of the year he has to call in sick to work, mostly he just 
tries to bear it because there is no other choice.  He works 
as a forklift driver and his boss has to give him his 
assignments on paper so he can read and follow that.  He 
sometimes gets in the middle of something and forgets, which 
results in a reprimand.  He gets more than one reprimand a 
month.  His job was not in jeopardy because of his union.  At 
home he sleeps quite a bit, eats and watches television.  He 
liked to read articles but could not concentrate on a book 
because he has floaters in his eyes and headaches.  He does 
not have a lot of outside activities anymore, and although he 
knows quite a few people, he does not get out to visit them 
very much.  His depression is on his mind all of the time and 
the medicine does not give him any real results.  He divorced 
because he could not take the stress of marriage.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

After examining the evidence as well as the appellant's 
testimony, the Board finds that the preponderance of the 
evidence is against an increased evaluation for chronic 
fatigue syndrome.  Competent medical evidence that the 
combination of his symptoms restricts his routine daily 
activities to 50-75 percent of his pre-illness level is not 
of record.  He continues working as a forklift operator and 
although his disability impacts his ability to perform his 
job resulting in mistakes and reprimands, there is no 
evidence that he is only able to complete 50-75 percent of 
his job activity.  Physical examination both by the VA 
examiner and the private physicians revealed little to no 
evidence that the musculoskeletal complaints resulted in any 
physical restrictions.  Gross impairment in memory or other 
gross cognitive impairment was not noted on VA examination.  
In fact his thought processes were logical and tight.  There 
is no competent evidence that the appellant's symptoms have 
required any periods of bed rest, and none of the private 
medical records submitted have prescribed such a regime.  
Although his depression has been treated unsuccessfully with 
a variety of antidepressants, he is still able to attend to 
and maintain relationships.

The Board has considered the appellant's testimony.  The 
appellant is competent to state that his condition is worse.  
However, the training and experience of the medical personnel 
makes their findings more probative as to the extent of the 
disability.  Even so, the appellant is competent to report 
his symptoms and his daily level of activity, and his 
testimony is consistent with the current evaluation.  His 
testimony was that his fatigue and musculoskeletal symptoms 
were constant but he denied any periods of incapacitation 
that required bed rest.  He testified to musculoskeletal and 
memory complaints, as well as depression, but that he 
continued to work.  He was able to cope somewhat by using 
routines and writing things down.  He also was able to read a 
little bit and watch television.  He further indicated that 
he only called in sick 4-5 days in a year.  This clearly 
establishes the absence of significant periods of 
incapacitation and the absence of restriction of activities 
to 50 percent of the pre-illness level.  His testimony is 
consistent with his present evaluation and therefore, the 
preponderance of the evidence, both medical and testimonial, 
is against the claim.

The appellant and his representative have requested separate 
evaluations for dysthymic disorder with somatization.  With 
regard to chronic fatigue syndrome, 38 C.F.R. § 4.88a (1998) 
provides that for VA purposes, the diagnosis of chronic 
fatigue syndrome requires (1) new onset of debilitating 
fatigue severe enough to reduce daily activity to less than 
50 percent of the usual level for at least six months; and 
(2) the exclusion, by history, physical examination, and 
laboratory tests, of all other clinical conditions that may 
produce similar symptoms; and (3) six or more of the 
following: (i) acute onset of the condition, (ii) low grade 
fever, (iii) nonexudative pharyngitis, (iv) palpable or 
tender cervical or auxiliary lymph nodes, (v) generalized 
muscle aches or weakness, (vi) fatigue lasting 24 hours or 
longer after exercise, (vii) headaches (of a type, severity, 
or pattern that is different from headaches in the pre-morbid 
state), (viii) migratory joint pains, (ix) neuropsychologic 
symptoms, (x) sleep disturbances.  Service medical records 
revealed a diagnosis of chronic fatigue syndrome with 
musculoskeletal neck and back pain and secondary depression.  
Pursuant to the regulation, the appellant's neuropsychiatric 
and somatic complaints are the manifestations of chronic 
fatigue syndrome.  Therefore they cannot be separately rated, 
as it would constitute pyramiding.  The evaluation of the 
same disability under various diagnoses is to be avoided.  
Accordingly, one disability may not be rated under separate 
diagnostic codes.  38 C.F.R. § 4.14 (1998).  The appellant's 
depression is contained within his chronic fatigue syndrome 
diagnosis and functioning at this level does not warrant a 40 
percent evaluation.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).

Preliminary review of the record reveals that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998) in its April 1997 rating 
decision.  This regulation provides that to accord justice 
in an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Veterans Appeals (Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).  The Board notes that although the 
representative asked for consideration of this regulation, 
there was a complete failure to identify anything that would 
remove this case from the regular schedular standards.  The 
appellant is employed, has lost little time from work and 
has never been hospitalized since his separation from 
service.



ORDER

An increased evaluation for chronic fatigue syndrome is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

